PER CURIAM.
We reverse and remand to the trial court for resentencing or to permit Fernando Tereso to withdraw his guilty plea to Counts I and II of the information.
We reverse because the trial court erred in failing to impose the mandatory minimum sentence pursuant to section 893.-13(1)(e)1, Florida Statutes (Supp. II 1990). See State v. Baxter, 581 So.2d 937 (Fla. 4th DCA 1991).
At Tereso’s sentencing, the trial court stated that if the state succeeded on appeal, Tereso would be permitted to withdraw his guilty plea. Accordingly, since the state has succeeded on this appeal, the trial court is directed to permit Tereso to withdraw his guilty plea if he so elects.
REVERSED AND REMANDED.
GUNTHER and STONE, JJ., and WALDEN, JAMES H., Senior Judge, concur.